                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

 STEVEN E. WRIGHT,

               Plaintiff,
                                                     CIVIL ACTION
 vs.                                                 CASE NO.: 18-1320-JTM

 AMBASSADOR PERSONNEL, INC. and
 FLOWERS SPECIALTY FOODSERVICE
 SALES, LLC,

               Defendants.


                   CONSENT ORDER GOVERNING PROTECTION OF
                   CONFIDENTIAL MATERIALS AND INFORMATION

        The parties agree that during the course of discovery it may be necessary to disclose certain

confidential information relating to the subject matter of this action. They agree that certain

categories of such information should be treated as confidential, protected from disclosure outside

this litigation, and used only for purposes of prosecuting or defending this action and any appeals.

The parties jointly request entry of this proposed Protective Order to limit the disclosure,

dissemination, and use of certain identified categories of confidential information.

        The parties assert as good cause in support of their request that protection of the identified

categories of confidential information below that such information in documents likely to be

produced contain or reflect proprietary business information and sensitive personal information

such as medical records, financial statements and records, tax returns, financial data, customer data,

business data, corporate policies and procedures, training materials, videos, photographs, and

personnel files, including that of individuals not party to this suit, that may be relevant to this case.

If such information was made public or used by the parties for purposes outside the prosecution

and defense of this litigation, the business interests of Defendant Flowers Specialty FoodService
Sales, LLC (“FSFS”) and Defendant Ambassador Personnel, Inc. (“Ambassador”) would be

subject to a significant risk of substantial harm. Furthermore, the public release of Plaintiff Steven

E. Wright’s (“Plaintiff”) and non-parties’ sensitive personal information or use by the parties for

non-litigation purposes could also harm their interests in privacy. The necessity for protection of

this sensitive information warrants limiting public disclosure and use of this information by the

parties for purposes outside this litigation.

        For good cause shown under Fed. R. Civ. P. 26(c), the court hereby enters the following

Protective Order:

        1.      Scope. Any documents and materials produced in the course of discovery of this

case, including initial disclosures, responses to discovery requests, all deposition testimony and

exhibits, and information derived directly there from (hereinafter collectively “documents”), are

subject to this Order insofar as they contain or reflect Confidential Information as set forth below.

As there is a presumption in favor of open and public judicial proceedings in the federal courts,

this Order will be strictly construed in favor of public disclosure and open proceedings wherever

possible.

        2.      Definition of Confidential Information. As used in this Order, “Confidential

Information” is defined as information that the producing party designates in good faith has been

previously maintained in a confidential manner before this litigation was commenced and that

should be and remain protected from disclosure and use outside the litigation because its disclosure

and use is restricted by statute or could potentially cause harm to the commercial, privacy or

reputational interests of disclosing party or nonparties. For purposes of this Order, the parties will

limit their designation of “Confidential Information” to the following categories of information or

documents:




                                                  2
            •   medical records,

            •   unemployment records,

            •   personnel files,

            •   tax returns,

            •   financial statements and records,

            •   proprietary business records, including but not limited to, insurance documents,

                contracts, policies and procedures, training materials, videos, photographs and

                customer agreements.

       3.       Form and Timing of Designation. The producing party may designate documents

as containing Confidential Information and therefore subject to protection under this Order by: 1)

marking or placing the words “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER”

(hereinafter “the marking”) on the document and on all copies in a manner that will not interfere

with the legibility of the document or 2) specifying in writing at the time said documents are filed

or produced which documents are to be treated as “CONFIDENTIAL- SUBJECT TO

PROTECTIVE ORDER” by reference to Bates numbers or other identifying numbers or

designations which have been placed on the documents.

       As used in this Order, “copies” includes electronic images, duplicates, extracts, summaries

or descriptions that contain the Confidential Information. The marking will be applied prior to or

at the time of the documents are produced or disclosed. Applying the marking to a document does

not mean that the document has any status or protection by statute or otherwise except to the extent

and for the purposes of this Order. Copies that are made of any designated documents must also

bear the marking, except that indices, electronic databases, or lists of documents that do not contain

substantial portions or images of the text of marked documents and do not otherwise disclose the



                                                    3
substance of the Confidential Information are not required to be marked. By marking a designated

document as confidential, the designating attorney thereby certifies that the document contains

Confidential Information as defined in this Order.

       4.      Inadvertent Failure to Designate. Inadvertent failure to designate any document

or material as containing Confidential Information will not constitute a waiver of an otherwise

valid claim of confidentiality pursuant to this Order. The parties agree that any inadvertently

produced privileged documents or data shall be returned to the party who inadvertently produced

such documents or data, and such production shall not constitute a waiver of any privilege. The

production of documents or other tangible things pursuant to a request for production by a party

herein shall not be deemed a waiver of any right by the producing party to object to the

admissibility of such document or thing on grounds of relevancy, materiality, privilege, or other

valid ground of objection.

       5.      Depositions. Deposition testimony will be deemed confidential only if designated

as such when the deposition is taken or within thirty (30) days after receipt of the deposition

transcript. Such designation must be specific as to the portions of the transcript and/or any exhibits

to be protected.

       6.      Protection of Confidential Material.

       (a)     General Protections.       Designated Confidential Information must be used or

disclosed solely for purposes of prosecuting or defending this lawsuit, including any appeals.

       (b)     Who May View Designated Confidential Information. Except with the prior

written consent of the designating party or prior order of the court, designated Confidential

Information may only be disclosed to the following persons:




                                                  4
        (1)       The parties to this litigation, including any employees, agents, and representatives

of the parties;

        (2)       Counsel for the parties and employees and agents of counsel;

        (3)       The court and court personnel, including any special master appointed by the court,

and members of the jury;

        (4)       Court reporters, recorders, and videographers engaged for depositions;

        (5)       Any mediator appointed by the court or jointly selected by the parties;

        (6)       Any expert witness, outside consultant, or investigator retained specifically in

connection with this litigation, but only after such persons have completed the certification

contained in Attachment A, Acknowledgment and Agreement to be Bound;

        (7)       Any potential, anticipated, or actual fact witness and his or her counsel, but only to

the extent such confidential documents or information will assist the witness in recalling, relating,

or explaining facts or in testifying, but only after such persons have completed the certification

contained in Attachment A;

        (8)       The author or recipient of the document (not including a person who received the

document in the course of the litigation);

        (9)       Independent providers of document reproduction, electronic discovery, or other

litigation services retained or employed specifically in connection with this litigation; and

        (10)      Other persons only upon consent of the producing party and on such conditions as

the parties may agree.

        (c)       Control of Documents. The parties must take reasonable efforts to prevent

unauthorized or inadvertent disclosure of documents designated as containing Confidential

Information pursuant to the terms of this Order. Counsel for the parties must maintain a record of




                                                    5
those persons, including employees of counsel, who have reviewed or been given access to the

documents along with the originals of the forms signed by those persons acknowledging their

obligations under this Order.

       7.      Filing of Confidential Information. In the event a party seeks to file any

document containing Confidential Information subject to protection under this Order with the court,

that party must take appropriate action to insure that the document receives proper protection from

public disclosure including: (a) filing a redacted document with the consent of the party who

designated the document as confidential; (b) where appropriate (e.g., in relation to discovery and

evidentiary motions), submitting the document solely for in camera review; or (c) when the

preceding measures are inadequate, seeking permission to file the document under seal by filing a

motion for leave to file under seal in accordance with D. Kan. Rule 5.4.6.

       Nothing in this Order will be construed as a prior directive to allow any document to be

filed under seal. The parties understand that the requested documents may be filed under seal only

with the permission of the court after proper motion. If the motion is granted and the requesting

party permitted to file the requested documents under seal, only counsel of record and

unrepresented parties will have access to the sealed documents. Pro hac vice attorneys must obtain

sealed documents from local counsel.

       8.      Challenges to a Confidential Designation. The designation of any material or

document as Confidential Information is subject to challenge by any party. Before filing any

motion or objection to a confidential designation, the objecting party must meet and confer in good

faith to resolve the objection informally without judicial intervention. A party that elects to

challenge a confidentiality designation may file and serve a motion that identifies the challenged

material and sets forth in detail the basis for the challenge. The burden of proving the necessity of




                                                 6
a confidentiality designation remains with the party asserting confidentiality. Until the court rules

on the challenge, all parties must continue to treat the materials as Confidential Information under

the terms of this Order.

         9.     Use of Confidential Documents or Information at Trial or Hearing. Nothing

in this Order will be construed to affect the use of any document, material, or information at any

trial or hearing. A party that intends to present or that anticipates that another party may present

Confidential Information at a hearing or trial must bring that issue to the attention of the court and

the other parties without disclosing the Confidential Information. The court may thereafter make

such orders as are necessary to govern the use of such documents or information at the hearing or

trial.

         10.    Obligations on Conclusion of Litigation.

         (a)    Order Remains in Effect. Unless otherwise agreed or ordered, all provisions of

this Order will remain in effect and continue to be binding after conclusion of the litigation.

         (b)    Return of Confidential Documents. Within sixty (60) days after this litigation

concludes by settlement, final judgment, or final order, including all appeals, all documents

designated as containing Confidential Information, including copies as defined above, must be

returned to the party who previously produced the document unless: (1) the document has been

offered into evidence or filed without restriction as to disclosure; (2) the parties agree to destruction

of the document to the extent practicable in lieu of return; or (3) as to documents bearing the

notations, summations, or other mental impressions of the receiving party, that party elects to

destroy the documents and certifies to the producing party that it has done so.

         (c)    Retention of Work Product. Notwithstanding the above requirements to return

or destroy documents, counsel may retain attorney work product, including an index which refers




                                                   7
or relates to designated Confidential Information, so long as that work product does not duplicate

verbatim substantial portions of the text or images of designated documents. This work product

will continue to be confidential under this Order. An attorney may use his or her own work product

in subsequent litigation provided that its use does not disclose Confidential Information.

       11.     Order Subject to Modification. This Order is subject to modification by the court

on its own motion or on motion of any party or any other person with standing concerning the

subject matter. The Order must not, however, be modified until the parties have been given notice

and an opportunity to be heard on the proposed modification.

       12.     No Prior Judicial Determination.           This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery. Nothing

in this Order will be construed or presented as a judicial determination that any document or

material designated as Confidential Information by counsel or the parties is entitled to protection

under Fed. R. Civ. P. 26(c) or otherwise until such time as the court may rule on a specific

document or issue.

       13.     Persons Bound by Protective Order. This Order will take effect when entered

and is binding upon all counsel of record and their law firms, the parties, and persons made subject

to this Order by its terms.

       14.     Jurisdiction. The court’s jurisdiction to enforce the provisions of this Order will

terminate on the final disposition of this case; provided, however, that a party may file a motion to

seek leave to reopen the case to enforce the provisions of this Order.

       15.     Applicability to Parties Later Joined. If additional persons or entities become

parties to this lawsuit, they must not be given access to any Confidential Information until they

execute and file with the court their written agreement to be bound by the provisions of this Order.




                                                 8
        16.     Protections Extended to Third-Party’s Confidential Information. The parties

agree to extend the provisions of this Protective Order to Confidential Information produced in

this case by third parties, if timely requested by the third party.

        17.     Confidential Information Subpoenaed or Ordered Produced in Other

Litigation. If a receiving party is served with a subpoena or an order issued in other litigation that

would compel disclosure of any material or document designated in this action as Confidential

Information, the receiving party must so notify the designating party, in writing, immediately and

in no event more than three business days after receiving the subpoena or order. Such notification

must include a copy of the subpoena or court order. The receiving party also must immediately

inform in writing the party who caused the subpoena or order to issue in the other litigation that

some or all of the material covered by the subpoena or order is the subject of this Order. In addition,

the receiving party must deliver a copy of this Order promptly to the party in the other action that

caused the subpoena to issue.

        The purpose of imposing these duties is to alert the interested persons to the existence of

this Order and to afford the designating party in this case an opportunity to try to protect its

Confidential Information in the court from which the subpoena or order issued. The designating

party bears the burden and the expense of seeking protection in that court of its Confidential

Information, and nothing in these provisions should be construed as authorizing or encouraging a

receiving party in this action to disobey a lawful directive from another court. The obligations set

forth in this paragraph remain in effect while the party has in its possession, custody, or control

Confidential Information by the other party to this case.

        18.     Inadvertent Disclosure of Confidential Information Covered by Attorney-

Client Privilege or Work Product. The inadvertent disclosure or production of any information




                                                   9
or document that is subject to an objection on the basis of attorney-client privilege or work-product

protection, including, but not limited, to information or documents that may be considered

Confidential Information under the Protective Order, will not be deemed to waive a party’s claim

to its privileged or protected nature or estop that party or the privilege holder from designating the

information or document as attorney-client privileged or subject to the work product doctrine at a

later date. Any party receiving any such information or document must return it upon request to

the producing party. Upon receiving such a request as to specific information or documents, the

receiving party must return the information or documents to the producing party within ten (10)

days, regardless of whether the receiving party agrees with the claim of privilege and/or work-

product protection. Disclosure of the information or document by the other party prior to such

later designation will not be deemed a violation of the provisions of this Order. The provisions of

this section constitute an order pursuant to Rules 502(d) and (e) of the Federal Rules of Evidence.

       SO ORDERED, this 6th day of May, 2019.


                                                 s/ James P. O’Hara ______________________
                                                James P. O’Hara
                                                Magistrate Judge, United States District Court




                                                 10
      HINKLE LAW FIRM LLC

      /s/ Matthew K. Holcomb
      MATTHEW K. HOLCOMB, KS Bar No.: 23140
      SCOTT R. SCHILLINGS, KS Bar No.: 16150
      Attorneys for Defendants Ambassador Personnel, Inc. and
      Flowers Specialty FoodService Sales, LLC
      1617 North Waterfront Parkway, Suite 400
      Wichita, Kansas 67202-4820
      Telephone: 316-631-3153
      Facsimile: 316-630-8375
      Email: mholcomb@hinklaw.com
             sschillings@hinklaw.com

AND

      MOORE CLARKE DUVALL & RODGERS, P.C.
      Attorneys for Defendants Ambassador Personnel, Inc. and
      Flowers Specialty FoodService Sales, LLC
      C. JASON WILLCOX, Ga. Bar No.: 730322
      (Pro Hac Vice)
      Post Office Drawer 71727
      Albany, GA 31708-1727
      T: (229) 888-3338
      F: (229) 888-1191
      E: jwillcox@mcdr-law.com

AND

      G. GRAY LAW, LLC

      /s/ Gerald Gray, II
      GERALD GRAY, II, Bar No.: 26749
      Attorney for Plaintiff Steven E. Wright
      104 W. 9th Street, Suite 401
      Kansas City, Missouri 64105
      T: 816-888-3145
      F: 816-817-4683
      E: ggraylaw@outlook.com




                11
                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

 STEVEN E. WRIGHT,

              Plaintiff,
                                                   CIVIL ACTION
 vs.                                               CASE NO.: 6:18-cv-01320

 AMBASSADOR PERSONNEL, INC. and
 FLOWERS SPECIALTY FOODSERVICE
 SALES, LLC,

              Defendants.


       ATTACHMENT A- AGREEMENT TO BE BOUND BY PROTECTIVE ORDER

        I, ________________________, the undersigned, hereby acknowledge that I have

received a copy of the Protective Order (“Order”) entered in this action, which is attached hereto

as Exhibit 1, and that I have read the Order and agree to be bound by all of the provisions in it. I

recognize that during my participation in this case, I may have occasion to read or hear matters

which are designated “CONFIDENTIAL.” I agree not to disclose any such confidential matter

to any person not entitled to receive disclosure of same under the provisions of the Order and to

use any such confidential matter solely in connection with my participation in this case. I also

agree to return to counsel for the party supplying documents or information to me, in accordance

with the Order, any such confidential materials as soon as my participation in the case is

concluded.

DATE: ________________________
                                              (Signature)


                                              (Print Name)



                                              (Print Address)


                                                 12
